Title: H. G. Letter II, 21 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 21, 1789.
Sir,
Shortly after the breaking out of the war with Great-Britain, Mr. Clinton received an appointment as brigadier-general, in which capacity he served until he was elected governor of the state, some time in the early part of the year 1777.
In both these situations, from the condition of the state, which, during the greatest part of the war was its principal theatre, Mr. Clinton was frequently engaged in military duties. There is, however, no part of his character, which has been more misrepresented than the military part of it. His panegyrists describe him to us as the “war worn veteran”—the complete soldier—the consummate general. One would imagine from their stories of him, that he had often, in the language of Sergeant Kite, “breakfasted upon ravelins, and picked his teeth with palisadoes.” That he was the first of American generals; a Marius in courage, a Caesar in skill, inferior in nothing to a Turerne or a Monteculli, an Eugene or a Marlborough. But trust me, my dear Sir, this is mere rant and romance. That Mr. Clinton is a man of courage, there is no reason to doubt. That he was upon most occasions active and vigorous cannot be justly disputed. In his capacity of governor he was ever ready to promote the common cause—prompt in affording the aid of the militia, when requisite, and scrupling not, when he thought his presence might be of use, to put himself at the head of them. But here his praise as a soldier ends. Beyond this he has no pretension to the wreath of military renown. No man can tell when or where he gave proofs of generalship, either in council or in the field. After diligent enquiry, I have not been able to learn that he was ever more than once in actual combat. This was at Fort Montgomery, where he commanded in person; and which, after a feeble and unskilful defence, was carried by storm. That post strongly fortified by nature, almost inaccessible in itself, and sufficiently manned, was capable of being rendered a much more difficult morsel to the assailants than they found it to be. This I own was not the common idea at the time; but it is not the less true. To embellish military exploits, and varnish military disgraces, is no unusual policy. Besides, governor Clinton was then at the zenith of his popularity, a circumstance which disposed men’s minds to take a great deal for granted. One particular in this affair deserves to be noticed. It is certain that the governor made a well-timed retreat, (I mean personally, for the greatest part of the garrison were captured), a thing which must have occasioned no small conflict in the breast of a commander nice in military punctilio. But squeamishness on this head, had been ill placed. It was undoubtedly the duty of the Brigadier to provide in season for the safety of the Governor.
Those who are best acquainted with the particulars of the burning of Esopus, in the fall of the year 1777, assert that his Excellency was culpably deficient in exertion on that occasion. The fact seems to have been, that a large body of men remained unemployed in the vicinity, under his direction, while the descent of the enemy was made with little or no opposition. And there is room to suppose, that if a better countenance had been kept up, the evil might have been prevented.
Very sincerely your’s,
H___ G___.


To ___ ___, Esq.
}


Suffolk County.



